Title: To Alexander Hamilton from Thomas Butler, 20 August 1799
From: Butler, Thomas
To: Hamilton, Alexander


South West Point, Tennessee, August 20, 1799. “Permit me to inform you, that Capn. Jonathan Taylor of my Regt. has been recruiting in the town of Lexington (State of Kentucky) for some time past, his last return dated the 26th July ulto. reported forty Six Recruits, all destitute of Cloathing, Capn. Taylor observes, that if he had a supply of Cloathing, he could soon compleat his company.… I have thought it my duty to State to you Capn. Taylor wants, not doubting but that you will give such orders as may be necessary, to enable Capn. Taylor to compleat his Compy.”
